DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2021-09-03 (herein referred to as the Reply) where claim(s) 16-27 are pending for consideration.

35 USC §112(a) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(a)
Claim(s) 16 and 17-20
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
receive….information identifying a second node to which information on an available buffer size of the first node is transmitted by the first node
transmit (by the first node), to the second node, the information on the available buffer size of the first node based on the information received from the third node.

	
The claim was amended to such that in the ‘receive’ step, the information on the available buffer size of the first node is transmitted by the first node. Thereafter in the subsequent ‘transmit’ step, the first node additionally transmits the information on the available buffer size of the first node again. Consequently, the claim requires that the first node transmits information on an available buffer size of the first node twice – the first time implicitly occurs prior to the receive step (and due to the phrasing in the receive step) and the second time occurring after the receive step (per the ‘transmit’ steps which requires the transmitting is “based on the information received from the third node” and therefore must occur subsequent to receiving the information from the third node)
However, the Specification at FIG 3-4 and corresponding text describes that the first node transmits information on an available buffer size of the first node is transmitted by the first node to the second node once; this makes sense because it would need to know information identifying a second node first in order to transmit the buffer information to the second node.
Independent claim 21 differs in that the examiner has interpreted “transmitted by the first node” to refer to the prior recited “receive, from the first node, the information on the available buffer size of the first node,” such that the claim is referring to a single transmission by the first node.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.
Claim(s) 26 and 27
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
The claim(s) recite variants of:
generate information identifying a second node to which information on an available buffer size of a first node is transmitted by the first node, and
transmit, to the first node, the information identifying the second node,
wherein the information on an available buffer size of the first node is transmitted from
the first node to the second node based on the information transmitted to the first node.

	
Claim 26 is deficient for similar reasons give herein for claim 16 where the claim is written in a manner that requires the first node to transmit information on its buffer size twice. Claim 26 requires generating information “to which information on an available buffer size of a first node is transmitted by the first node.” Accordingly, the “generating” step implies a transmission of the first node has occurred. The claim further recites “wherein the information on an available buffer size of the first node is transmitted from the first node to the second node based on the information transmitted to the first node” – this transmission must occur subsequent to the generate/transmit because it requires the information to be transmitted to the first node first. Consequently the Examiner has interpreted that the first node transmits the buffer information twice – once prior to the generate step (i.e., is “transmitted by the first node”) and a second time after the generate/transmit step (i.e., wherein the information on an available buffer size of the first node is transmitted from the first node to the second node based on the information transmitted to the first node.)
However, the Specification at FIG 3-4 and corresponding text describes that the first node transmits information on an available buffer size of the first node is transmitted by the first node to the second node once; this makes sense because it would need to know information identifying a second node first in order to transmit the buffer information to the second node.
Independent claim 21 differs in that the examiner has interpreted “transmitted by the first node” to refer to the prior recited “receive, from the first node, the information on the available buffer size of the first node,” such that the claim is referring to a single transmission by the first node.
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.


35 USC §112(b) – Claim Rejections
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s)  is/are rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter of the invention.
Claim(s) 16, 21, 26 and 17-20, 22-25, 27 
The claim(s) recite variants of:
receive, from a third node, information identifying a second node to which information on an available buffer size of the first node is transmitted by the first node,
The limitation is grammatically confusing particularly the phrasing “information identifying a second node to which information on an available buffer size of the first node is transmitted by the first node.” Particularly it is unclear what this is trying to convey – at its core the sentence structure recites: “information identifying a second node to which information…is transmitted by the first node” which does not make sense because it appears the second node is being modified by the description of “to which information…is transmitted by the first node.” It is unclear as to what the modification is because information being transmitted by the first node does not inherently affect the second node and/or it is unclear as to how it affects the second node such that it modifies the second node. This is analogous to phrasing such as “information identifying a second house to which a color is used to paint a first house” where it is unclear how the color or first house modifies the second house. 
Dependent claims do not cure the deficiencies of the base/intervening claims as discussed herein and are therefore rejected for at least the same reasons.

Relevant Cited Art
US20210007118

Response to Arguments
The Reply’s arguments with respect to the other matters have been considered but are moot because the arguments do not apply to the rejection(s), which was necessitated by the Applicant’s amendments, being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDRE TACDIRAN/
Examiner, Art Unit 2415